Electronically Filed
                                                     Supreme Court
                                                     SCPW-12-0000482
                                                     09-AUG-2012
                                                     01:28 PM



                      NO. SCPW-12-0000482


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                WILLIAM S. ELLIS JR., Petitioner,


                               vs.


     CIRCUIT COURT OF THE SECOND CIRCUIT, STATE OF HAWAI'I,

                          Respondent.



                       ORIGINAL PROCEEDING

                    (CIVIL NO. 05-1-0232(2))


           ORDER DENYING MOTION TO AMEND ORDER GRANTING

                   PETITION FOR WRIT OF MANDAMUS

  (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ. and

     Circuit Judge Crandall, in place of Duffy, J., recused)


          Upon consideration of William Ellis, Jr.'s July 31,

2012 "Motion to Amend Order Granting Petition for Writ of

Mandamus to Extend Hearing Date on Motions for Entry of

Judgment", the papers in support and the record,

          IT IS HEREBY ORDERED that the July 31, 2012 motion to

amend the order granting petition for a writ of mandamus is

denied.

          DATED: Honolulu, Hawai'i, August 9, 2012.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Virginia L. Crandall